Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 1 of 15

John Stokes

Pamela Stokes

12887 Raven Way

Bigfork, Montana 59911 MAY 06 202}
(406) 334-5381 Clerk

US
District of Sours
S80ula 2 Divigian®

UNITED STATES DISTRICT COURT
MISSOULA DISTRICT OF MONTANA

JOHN P. STOKES and
PAMELA J STOKES

Plaintiff
Vs. VERIFIED COMPLAINT
JUDGE DEBORAH K. CHRISTOPHER,
JUDGE JAMES A. MANLEY,

Individually and in their official capacity
As Judges of Lake County Montana,

Twentieth District.
Defendants
JURISDICTIONAL BASIS
I. Plaintiffs claim federal jurisdiction pursuant to Article III Section 2

which extends the jurisdiction to cases arising under the US Constitution.

Il. _ Plaintiffs brings this suit pursuant to Title 42 U.S. Code Section 1983 for
violation of certain protections guaranteed to them by the First, Fifth,

Eighth, Ninth and Fourteenth Amendments of the federal Constitution by
Ii.

IV.

IV.

Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 2 of 15

the Defendants under color of law in his/her capacity as a judge of the

District Court of Lake County, Montana.

PARTIES
Plaintiffs JOHN P. STOKES and PAMELA J. STOKES are natural
persons residing at 12887 Raven Way, Bigfork, Montana, 59911
Defendants are Judges presiding at the Twentieth District, Lake County,

Montana,

STATEMENT OF THE CASE
Title 42 U.S. Code Section 1983. Every person who under color of any
statute, ordinance, regulation, custom or usage, of any State or Territory,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress. Judges do not have absolute
immunity. The defendants are not entitled to a public paid defense.
In March 2009, John Stokes sought Chapter 11 bankruptcy protection

from an unlawful slander judgment of $3,800,000.00. John Stokes owned
VI.

Vil.

Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 3 of 15

KGEZ 600 AM radio in Kalispell. John Stokes was a broadcaster and
investigative journalist. John Stokes exposed corruption at all levels of
government. John Stokes caused to be removed two sitting Judges in
Flathead County District Court. Both retired mid term on same day citing
personal reasons. John Stokes has been denied equal access to every state
court in Montana. These two defendant Judges herein are particularly
prejudice against John Stokes.

An appeal was pending in Supreme Court, Montana. The Slander
plaintiffs were attempting to levy on the judgment, Stokes filed
Bankruptcy protection so the appeal could continue: Slander fine is 3% of
net worth. The judgment would be remanded. Within weeks, AUST
moved to convert to Chapter 7. The underlying lien on the radio station
of approximately $1,100,000.00, well secured, abandoned the contract
and joined the Trustee to liquidate. The station sold for $800,000.00
cash, Assignment of $3,000,000.00 of the $3.8 million judgment, A
dismissal with prejudice of a $2,200,000.00 usury complaint against them
(Sullivan Group). Total compensation was $6,000,000.00.

The AUST then focused on the residence located on 80 acres, one parcel,
12887 Raven Way, Bigfork, Montana, 59911. The residence was owned

by Elizabeth Stokes / Pickavance since 1998 and John and Pamela Stokes
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 4 of 15

retained an irrevocable life estate. There was an alleged lien purported to
be held by HSBC. The AUST filed an Adversary Complaint BK # 09-
60265, Doc# 361, 02/04/2011. The action was a 11 USC 363(f) sale free
and clear of all liens, particularly disallowing HSBC and the interests of
Elizabeth Stokes/ Pickavance, John and Pam Stokes. AUST did not
recognize or accept any other liens. Elizabeth Stokes / Pickavance,
prepared a Quit Claim and delivered it to the AUST. The AUST accepted
the title. HSBC was notified numerous times and was properly served.
HSBC did not respond or object in any way, nor did any others, contest
or appeal. Later a settlement was made in which Pamela Stokes would
purchase the residence from the court. If she didn’t perform, the Trustee
was free to sell to any others under 11 USC 363(f) free and clear of all
liens. Pamela Stokes performed and transfer of the title and property
confirmed with the settlement. Later HFC II filed a Proof of Claim,
swearing under penalty of perjury they now owned the disallowed HSBC
Note and lien. John Stokes challenged as the Note produced by HFC II
was not assigned to them and instead assigned to HFC III. Both
companies went out of business in July 2009. HFC II withdrew it’s
motion to lift stay, as they had no interest whatsoever in the disallowed

Note and lien.
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 5of15

Vill. John Stokes was eventually discharged. The Stokes then began getting
demand letters from the group of investors that held the lien on KGEZ,
claiming a deficiency of approx. $224,000.00 on sixty acres of the 80
acres, that was sold to Pamela Free and clear of all liens. The Sullivan
group filed no objection to that sale or appealed. The sued the Stokes for
payment and Sheriffs sale. Judge James A. Manley was appointed to that
Lake County case # DV-14-209.

A year later, the Stokes begin getting demand letters for payment of the
disallowed lien and note from Caliber Home Loans, alleging LSF8 has
been assigned the interest of HFC II or face Trustee Sale. LSF8 named
First American Title Company of Montana as Trustee and US Bank N.A.
and began a Trustee foreclosure on the disallowed lien and note. The
Stokes filed a civil complaint for damages. Judge James A. Manley was
appointed to the case. DV-24-2014, Lake County. A request for a
Temporary Restraining Order to halt the Trustee Sale was denied. Judge
Manley refused to acknowledge Judge Ralph Kirschner order of March
12, 2012, selling the property free and clear to Pamela Stokes and still
does. Pamela Stokes then filed an emergency Chapter 13, Bankruptcy.

IX. LSF8 filed a Proof of Claim, using the same “ Blank” disallowed

assignment used by HSBC and made a motion to lift the stay. Pamela
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 6 of 15

Stokes challenged and a hearing was set. Prior to hearing LSF 8 produced
the Note. LSF 8 had assigned all right title and interest back to HFC II on
or before February 2015. First American Title and US Bank N.A. no
longer had any authority to conduct a trustee sale for LSF 8 as they
assigned their interest back to HFC II. Pamela Stokes attorney, nor the
court caught LSF 8 assignment and altering evidence. Later LSF 8
attorney Erica Peterman acknowledged LSF 8 assigned their interest to

HFC II.

A Chapter 13 plan was agreed to by all whereas the Lake County
litigation would continue, no payments would be made to the “Sullivan
Group” claiming a lien on 60 acres. Both LSF 8 and the Sullivan Group
agreed that in the event, it was found that the Stokes owed any money,
they agreed to be paid off with a reverse mortgage and Stokes retain their
property. The Plan was approved by the Bankruptcy Court # 14-61170

dated April 13, 2015.

LSF 8 refused to litigate and defaulted. Stokes obtained defaults of
approximately $4,600,000.00 against the defendants. LSF 8 continued a

Trustee sale and foreclosure, in spite of the fact they had assigned the
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 7 of 15

disallowed interest to HFC II. Judge Manley refused to sign the
Judgment. John Stokes was forced to file Chapter 13, on July 18, 2016.
All parties, including the court were notified of the filing and the
automatic stay under 11 USC 362 (a). The Complaint and $4,600,000.00
became assets of the estate on July 18, 2016. On July 26, 2016, Judge
Manley with full knowledge of the bankruptcy filing schedules a hearing
on the Defaults for August 10, 2016. Judge James A. Manley then makes
ex parte contact with the defendants, and they file a motion to dismiss
and summary judgment hours after setting the hearing. At no time did
they ask for a Rule 60 motion for late answer after 1 4 years of default.
At that time defendants attorney of record was Benjamin Hursch, now
sitting bankruptcy Judge, Montana. On August 10, 2016, Judge Manley
conducted a hearing in direct violation of the automatic stay, The
defendants also participated. Chapter 13 Trustee, Robert Drummond,
working with the defendants, deceives Stokes that the creditors meeting
of August 12, 2016 had been postponed till September 2016. No one
attended on August 12, 2016. Robert Drummond then moves the court
for dismissal. Four days later, LSF 8 conducts a Trustee Sale without any
knowledge, on a note they no longer had any interest. Judge Manley then

dismissed the case claiming muteness, in spite of violating two
XIl.

Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 8 of 15

bankruptcy orders. State Courts have no jurisdiction over Bankruptcy
orders. Stokes appealed to the Montana Supreme Court, to no avail.
Defendants then declare Stokes a Vexatious litigant. Supreme Court
Montana 2017- 275 filed 11/07/2017.

In case # DV- 14-209. The Sullivan Group refused to litigate. After 4 %
years, the Stokes made a motion to dismiss, for lack of prosecution.
Judge Manley denied Stokes dismissal, in spite of the fact the Sullivan
Group were in violation of Pamela Stokes Chapter 13 plan, to litigate.
Another year passes and the Stokes make another motion to dismiss for
lack of prosecution. Again denied. Judge Manley then schedules a bench
trial date for August 12, 2020. Judge Manley had already made his mind
up and only allowed 1 % hours for trial. Judge Manley found in favor of
the Sullivan Group, in violation of two bankruptcy Orders, allowed
immediate possession, allowed back payments of $442,000.00 and a
deficiency award against the Stokes daughter if Sheriff sale did not
produce $742,000.00 from the sale of 60 acres, previously sold to Pamela
Stokes under 11 USC 363 (f) sale. John Stokes, dismissed his attorney
Edward Murphy and appears for himself pro se. The withdrawal was
approved by the court, 01/25/202. James Manley refuses and rejects all

pleadings from John Stokes, instructs the clerk to never accept any
XIII.

XIV.

Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 9 of 15

pleadings, defenses, motion whatsoever, unless Stokes obtains his
preapproval. Order dated April 26, 2021.

CLAIMS AGAINST JUDGE DEBORAH CHRISTOPHER

LSF 8 filed a Complaint for Possession and eviction of the residence
located at 12887 Raven Way, Bigfork, Montana, 5991 1on November 8,
2018 # DV-24-2015, Lake County, Judge Deborah K. Christopher
presiding. Claiming they are the lawful owner from the fraudulent
Trustee Sale. John Stokes was personally served as a defendants John
Stokes paid the appearance fee and filed an Answer and Counter Claim
and Demand for Jury Trial on 12/03/2018. LSF 8 did not answer or
respond or deny the counter claims. Judge Christopher refused to enter a
default. Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth
amendments rights.

Pamela Stokes filed an Answer and Counter Claims and Demand for Jury
Trial on 12/31/2018 and paid the defendants fee. At no time did LSF 8
answer, deny or respond to Pamela Stokes Answer Counter Claims and
demand for Jury Trial. Violating the Stokes, First, Fifth, Eighth, Nineth,

Fourteenth amendments rights.
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 10 of 15

XV.

XVI.

XVII.

On April 19, 2019 Judge Christopher entered an Order Striking John
Stokes Answer and Counter Claims and demand for Jury Trial. On May
22, 2019 Judge Christopher denied Pamela Stokes request for Default.
Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth

amendments rights.

Judge Christopher denied John Stokes Discovery. LSF 8 refused to
answer requests for admissions and production of documents. Violating

the Stokes, First, Fifth, Eighth, Nineth, Fourteenth amendments rights.

All questions of fact were to be decided by a jury. Judge Christopher
decided all questions of fact in violation of the Jury Demand. The Stokes
requested oral argument and was denied. No hearing was held and Judge
Christopher entered Summary Judgment in favor of LSF 8 on December
21, 2020. Judge Christopher violates two Bankruptcy Orders. State
District Court do not have jurisdiction to alter, change or ignore
Bankruptcy sales or agreements or Orders. Judge Christopher granted
immediate possession, in violation of the confirmed Chapter 13
Bankruptcy plan of Pamela Stokes. Judge Christopher also willfully and

spitefully violated the National Moratorium on Evictions till June 30,

10
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 11 of 15

2021. On February 2, 2021 Judge Deborah Christopher violated 11 USC

362 (a) and issued Order for immediate possession. Violating the Stokes,

First, Fifth, Eighth, Nineth, Fourteenth amendments rights.

XVIII. Judge Deborah Christopher denied John Stokes equal access to the
court, defense and Jury trail, permitted theft of property, striking John
Stokes Pleadings. Denying and violating John Stokes, First, Fifth,
Eighth, Nineth, Fourteenth amendments.

XIX. Judge Deborah Christopher denied Pamela Stokes equal access to the
court, defense and Jury trial, permitted theft of property, Denying Default
awards. Pleadings. Denying and violating John Stokes, First, Fifth,
Eighth, Nineth, Fourteenth amendments.

XX. Judge Deborah Christopher Voided Judge Ralph Kirschner Order of
March 12, 2012 and transferred possession of Stokes residence. Judge
Christopher acted outside jurisdiction and under color of law causing
actual damages of $1,500,000.00

XXI. Judge Deborah Christopher knowing and willingly violated 11 USC
362(a) on February 2, 2021. The Stokes, First, Fifth, Eighth, Nineth,
Fourteenth amendments. Under 11 USC 362 (k) Judge Christopher is

liable for actual damages of $1,500,000.00. and Title 42 Sec. 1983 USC

11
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 12 of 15

XXII. Judge Deborah Christopher at all times had actual knowledge that LSF 8
forged and fabricated mortgage documents and unlawfully foreclosed. In
fact aided and abetted the continued fraud Denying and violating the
Stokes, First, Fifth, Eighth, Nineth, Fourteenth amendments rights.

XXIII. Judge Deborah Christopher has ordered the eviction of the Stokes in
direct violation of the irrevocable ‘life estate” held by the Stokes without
hearing. Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth

amendments rights.

CLAIMS AGAINST JUDGE JAMES A. MANLEY

XXIV. Judge James Manley knowingly and willfully violated 11 USC 362(a)
and purposely removed $4,600,000.00 from the estate of John Stokes
without jurisdiction on August 10, 2016. Judge Manley is personally
liable for acting without jurisdiction and would later lie about his
knowledge of the Bankruptcy Petition. violating the Stokes, First, Fifth,
Eighth, Nineth, Fourteenth amendments rights.

XXV. Judge James Manley had personal and actual knowledge LSF 8 and their
predecessors forged and fabricated four disallowed Liens and notes.
Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth

amendments rights.

12
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 13 of 15

XXVI. Judge James Manley ignored two Federal Bankruptcy Orders voiding
the Orders and acting outside his jurisdiction. Violating the Stokes, First,
Fifth, Eighth, Nineth, Fourteenth amendments rights. Judge James
Manley violated Bankruptcy Order on confirmed Chapter 13 plan and
awarded back payments of $442,000.00 in violation of the order, voiding
and ignoring the order without jurisdiction. Violating the Stokes, First,
Fifth, Eighth, Nineth, Fourteenth amendments rights.

XXVII. Judge James Manley denied, John Stokes equal access the court,
preventing defense of person and property in a current action Ordered
dated April 26, 2021. Perpetually banning John Stokes from all Montana
State courts Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth
amendments rights.

XXVIII. Judge James Manley Has ordered the Lake County Sherriff to evict
the Stokes in violation of the March 12, 2012 Order and sale. Violating

the Stokes, First, Fifth, Eighth, Nineth, Fourteenth amendments rights.

XXIX. Judge James Manley has ordered the eviction of the Stokes in direct
violation of the irrevocable ‘life estate” held by the Stokes without
hearing. Violating the Stokes, First, Fifth, Eighth, Nineth, Fourteenth

amendments rights.

43
Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 14 of 15

PRAYER FOR RELIEF
Wherefore Plaintiffs prays this Court issue equitable relief as follows:

1, Issue immediate injunctive relief commanding the Defendants to cease and
desist all efforts to evict Stokes from their residence and property and rescind all
Orders for possession or Sheriff Sale and restore title free and clear to Pamela
Stokes free and clear of all liens per Judge Kirschner Order and Deed of March 12,

2012.

2. To award actual damages to Plaintiffs against Judge Deborah Christopher in
claims # X11 through XX11, in her individual and official capacity as Judge of

Lake County, Montana.

3. To award actual damages to Plaintiffs against Judge James Manley in claims
XX111 through XXV111, in his individual and official capacity as Judge of Lake

County, Montana.

4. To issue declaratory relief as this Court deems appropriate and just.
5. To issue other relief as this Court deems appropriate and just.

6. Award Plaintiffs their cost of all litigation.

7. Award emotional damages, as emotional damages are actual damages.

14
—-

Case 9:21-cv-00055-DWM Document 2 Filed 05/06/21 Page 15 of 15

Respectfully submitted,

May 4, 202

fl
1 J)
{=H
_y

ohn Stokes

d ) AAA yp
Temeobe thn _
Pamela Stokes

12887 Raven Way
Bigfork, Montana 59911
(406) 334-5381

STATEMENT OF VERIFICATION

We have,read the above complaint and it is correct to the best of our knowledge.
— 7); ff

le, 7 Uz,
(2 rae HT Ba

Pamela Stokes
REQUEST FOR JURY TRIAL

Plaintiffs hereby request a jury trial on all issues raised in this complaint. Based upon fact the

two defendants are local judges, a jury would remove any appearance of prejudice or bias.

15
